In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-2072V
                                        UNPUBLISHED


    MILFORD STRINGFELLOW,                                   Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: June 10, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu);
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (“SIRVA”).

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
Respondent.

                                   RULING ON ENTITLEMENT1

       On December 30, 2020, Milford Stringfellow filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that he suffered from a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered
on March 4, 2019. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On June 10, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner has satisfied the criteria set forth in the Vaccine Injury Table (“Table”) and
the accompanying Qualifications and Aids to Interpretation (“QAI”). Rule 4(c) Report at 8
(citing 42 C.F.R. §§ 100.3(XIV)(B), 100.3(c)(10)). With respect to other statutory and

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
jurisdictional issues, the records show that the case was timely filed, the vaccine was
received in the United States, and Petitioner has satisfied the statutory severity
requirement by suffering the residual effects or complications of his injury for more than
six months after vaccine administration. Id. (citing Section 11(c)(1)(D)(i)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.
                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2